DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 November 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 7-10 are cancelled. Claims 1-6 are pending in this application.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/23/2021 has been considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the annular rib”; and Claim 2 recites the limitation “an annular rib”. There is insufficient antecedent basis for these limitations in the claims. The examiner suggest amending claim 1 to read at its first instance “an annular rib”; and claim 2 to read at all instances "the annular rib”.
Claims 2-6 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa (US 2019/0016179 A1 – of record).
The examiner provides marked-up reproductions of prior art drawings (as needed) to facilitate discussion of the prior art.
It is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article, see MPEP 2121.04.
Regarding claim 1, Yamakawa teaches a pneumatic tire includes, see abstract: the pneumatic tire has a tire circumferential direction, a tire width direction perpendicular to the tire circumferential direction, and a radially extending tire thickness – (construed as a tire diametrical direction radially extending), see [0006], FIG. 1, FIG. 4. 
The pneumatic tire further includes as depicted in FIG. 1 below: a tread portion 1 comprising: an edge E which extends along an outer end of the tire width direction of the tread portion, and a shoulder area T in a vicinity of the edge; a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion having a first outer surface, the sidewall portion comprising: a buttress area S in a vicinity of the edge. 

    PNG
    media_image1.png
    426
    412
    media_image1.png
    Greyscale

The sidewall further comprises as depicted in the partial reproduction of FIG. 2 below:

[AltContent: arrow][AltContent: textbox (First shoulder block)][AltContent: textbox (First block group)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First buttress block)][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




a block group comprising: a first block comprising: a first shoulder block provided in the shoulder area; and a first buttress block provided in the buttress area; the first buttress block continued from the first shoulder block and extending toward a first radially inside portion of the tire diametrical direction of the first buttress block; a second block comprising: a second shoulder block provided in the shoulder area T; and a second buttress block provided in the buttress area S, the second buttress block continued from the second shoulder block and extending toward a second 
[AltContent: textbox (First buttress block – radially inside portion)][AltContent: textbox (Second buttress block– radially outside portion)][AltContent: textbox (First buttress block – radially outside portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second buttress block radially inside portion)][AltContent: arrow][AltContent: textbox (Second shoulder block)][AltContent: textbox (First shoulder block)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[AltContent: textbox (Connecting portion is at least 50% below a length of from E to the radially innermost portion of S)]

The block group further comprises a connecting portion (examiner annotated above) which connects the first radially inside portion with the second radially inside portion. The connecting portion is disposed below 50% of a length from the edge portion E which extends towards the radially innermost position of buttress portion S – (construed as an upper end position of the first buttress block to a lower end position of the block group with respect to the tire diametrical direction). 
As to the connecting portion has a second outer surface that is higher than a third outer surface of the first buttress block or a fourth outer surface of the second buttress block, each of the second outer surface, the third outer surface, and the fourth outer surface being upraised from the first outer surface: Guidance is provided by FIG. 4, which clearly depicts the claimed outer surface of the connecting portion height being higher than the surfaces of the sidewall, and the surfaces of the radially outside portions of the first and second buttress block portions – (construed as a third outer surface of the first buttress block and a fourth outer surface of the second buttress block respectively) with respect to the thickness of the tire, as illustrated below:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second buttress block surface (4th outer surface))][AltContent: textbox (First buttress block surface (3rd outer surface))][AltContent: arrow][AltContent: textbox (Sidewall portion surface (1st outer surface))][AltContent: textbox (Connecting portion surface (2nd outer surface))][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As to an annular rib traverses the first buttress block and the second buttress block such that the annular rib is spaced from the connecting portion via a part of the first buttress block: As depicted above, 46 is a rib 
Regarding claim 2, Step 46 is configured to extend along the tire circumferential direction across the entire circumference of the tire, whereby the step is raised up from the sidewall surface as depicted above, see FIG. 4 and [0060]. Thus, the step 46 is construed as a rib which meets the claimed: annular rib annularly and entirely extending along the tire circumferential direction, wherein the annular rib is provided radially outside the connecting portion. And as previously discussed, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article, see MPEP 2121.04.
Regarding claim 3, as depicted below, the first radially inside portion is located radially innermost of the first buttress block; and the second radially inside portion is located radially innermost of the of the second buttress block:

    PNG
    media_image4.png
    404
    668
    media_image4.png
    Greyscale

Regarding claim 4, as depicted below, a plurality of block groups are provided, each of the block groups being the block group, adjacent two of the block groups are spaced from each other via a lug groove 41s; and the step 46 – (construed as an annular rib) traverses the first buttress block and the second buttress block; the step 46 is spaced from the connecting portion via a part of the first buttress block.
[AltContent: arrow][AltContent: textbox (Connecting portion spaced apart from the step 46 via portion of first buttress block)][AltContent: arrow][AltContent: textbox (Connecting portion)][AltContent: arrow][AltContent: textbox (Step 46 )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Block group 2)][AltContent: textbox (Block group 1)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2019/0016179 A1 – of record) as applied to claim 1 above, and further in view of Ohara (US 2010/0288409 A1 – of record).
Regarding claim 5, while Yamakawa discloses the tire includes the use of a plurality of block groups to further include the use of a connecting portion to connect first and second buttress portions, see rejection of claim 1; it does not explicitly disclose the connecting portion of one of the block groups is extended along the edge to reach the connecting portion of another of the block groups. However, it is common in the art to connect .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2019/0016179 A1 – of record) as applied to claim 1 above, and further in view of Zhu et al. (US 2013/0086807 A1 – of record).
Regarding claim 6, while Yamakawa discloses the tire includes the use of a connecting portion to connect first and second buttress portions; it does not explicitly disclose a width of the connecting portion in the tire diametrical direction is 30% to 50% of the length of the block group. However, it is common in the art to connect buttress area features to enhance the usefulness of such features. Therefore, forming the connecting portion of Yamakawa to be within a range of 30% to 50% of the length of 
[AltContent: arrow]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Moreover, Zhu discloses tires may be subjected to repeated contact with obstacles that can split the sidewall and damage or even deflate a pneumatic tire, see [0003]. And provides a solution in a tire sidewall protector 410 which features an annular rib which connects sidewall projections 500, 510 of the tire. And further suggests that having coextensive sidewall and tread features offers not only offers sidewall protection but also heat dissipation, aesthetic appeal and enhanced mud traction. Whereby, the features maybe shaped and manipulated along the sidewall in order to optimize the protection system, see [0049]. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting portions of Yamakawa tin the claimed manner, as Zhu discloses sidewall features such the claimed connecting portion structure can be shaped, manipulated and optimized to provide the tire with a desired protection system suitable for providing heat dissipation, aesthetic appeal and enhanced mud traction properties, see Zhu [0049].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant's arguments filed 10/28/2021, with respect to the rejection(s) of claims 1-6 under 35 U.S.C. 102(a)(1) and  35 U.S.C. 103 have been fully considered and are not persuasive.   
Applicant' s Argument #1
Applicant argues on Pg. 4 that in rejecting claims 8 and 9, the Examiner interprets Yamakawa disclosing the claimed "first buttress block" and the "connecting portion" in a different manner as rejecting claim 1, as shown in annotated Fig. 3 of Yamakawa; and that if Yamakawa discloses the step 46 traversing the first buttress block as rejecting claim 8 and 9 (see annotated Fig. 3 above), then Yamakawa's connecting portion surface is not higher than the surface of the first buttress block, thereby failing to satisfy the phrase of claim 1 below: "the connecting portion has a second outer surface that is higher than a third outer surface of the first buttress block or a fourth outer surface of the second buttress block, each of the second outer surface, the third outer surface, and the fourth outer surface being upraised from the first outer surface."
	Examiner's Response #1
Examiner respectfully disagrees. Under the broadest reasonable interpretation afforded the examiner the first and second block groups include first and second buttress portions which have radially inside and radially outside portions. And depicted in FIG. 4, the radially outside surfaces of the first and second buttress portions are smaller than the surface of the connecting portion with respect to the thicknesses thereof, see illustrations below.

    PNG
    media_image8.png
    407
    702
    media_image8.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Connecting portion thickness)][AltContent: arrow]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

[AltContent: textbox (First buttress block – radially outside portion thickness)]




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749